On Motion for Rehearing
Appellees cite three cases in support of their motion for rehearing. In the first, Armstrong v. Anderson, Tex.Civ.App., El Paso, 70 S.W.2d 801, writ dismissed, the Court held that an inadequate bond given in a certiorari proceeding from the county to the district court was sufficient to confer jurisdiction on the district court.
Brown v. Mataska, Tex.Civ.App., Fort Worth, 262 S.W. 932, no writ history, involved a certiorari proceeding from the justice to the county court and no certiorari bond having been filed although seven terms of the county court had passed since the justice court judgment was rendered the Court of Civil Appeals dismissed the proceeding.
Buchanan v. Bilger, 64 Tex. 589, holds that in ascertain proceeding such as we have here the giving of the bond is essential to confer jurisdiction on the district court.
We do not question any of these decisions. We do hold that when the petition for cer-tiorari is timely filed that a reasonable time must be allowed within which to file the bond, otherwise a full two year period would not be granted by Sec. 30 of the Probate Code for revising and correcting probate proceedings but the period would be two years less such time as might be required for the bond to be set, made and filed.
The motion is overruled.
Motion overruled.